 

Exhibit 10.2

 



FORM OF AMENDMENT NO. 5 TO LOAN FINANCING AND SERVICING AGREEMENT (this
“Amendment), dated as of December 12, 2019 (the “Fifth Amendment Effective
Date”), among New Mountain Finance DB, L.L.C., as borrower (the “Borrower”),
Deutsche Bank AG, New York Branch (“DBNY”), as facility agent (in such capacity,
the “Facility Agent”), New Mountain Finance Corporation, as equityholder (the
“Equityholder”) and as servicer (the “Servicer”), U.S. Bank National
Association, as collateral agent (in such capacity, the “Collateral Agent”) and
collateral custodian (in such capacity, the “Collateral Custodian”) and DBNY,
KeyBank National Association (“KeyBank”), Customers Bank (“Customers”), Hitachi
Capital America Corp. (“Hitachi”) and Citizens Bank, N.A. (“Citizens”), each as
an agent (an “Agent”) and as a committed lender (a “Lender”).

 

WHEREAS, the parties hereto are party to the Loan Financing and Servicing
Agreement, dated as of December 14, 2018 (as amended, supplemented, amended and
restated and otherwise modified from time to time, the “Loan Agreement”);

 

WHEREAS, the Servicer, the Equityholder and the Borrower hereby request that the
Facility Agent, the Lenders, the Collateral Agent and the Collateral Custodian
amend the Loan Agreement as set forth herein;

 

WHEREAS, the Facility Agent and each Lender hereby request, direct and consent
to the Collateral Agent and the Collateral Custodian amending the Loan Agreement
as set forth herein; and

 

WHEREAS, the Borrower, the Servicer, the Facility Agent, each Lender, the
Collateral Agent and the Collateral Custodian have agreed to amend the Loan
Agreement in accordance with Section 17.2 of the Loan Agreement and subject to
the terms and conditions set forth herein.

 

NOW THEREFORE, in consideration of the foregoing premises and the mutual
agreements contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto,
intending to be legally bound, hereby agree as follows:

 

ARTICLE I

 

Definitions

 

SECTION 1.1.      Defined Terms. Terms used but not defined herein have the
respective meanings given to such terms in the Loan Agreement.

 

ARTICLE II

 


Amendments 

 

SECTION 2.1.       Amendments to the Loan Agreement. As of the date of this
Amendment, the Loan Agreement is hereby amended to delete the stricken text
(indicated textually in the same manner as the following example: stricken text)
and to add the bold and double-underlined text (indicated textually in the same
manner as the following example: bold and double-underlined text) as set forth
on the pages of the Loan Agreement attached as Appendix hereto.

 



1

 

 

ARTICLE III 

 

SECTION 3.1.       On the Fifth Amendment Effective Date and after giving effect
to this Amendment, the Commitments are as set forth on Schedule 1 to this
Amendment and the Advances Outstanding are allocated as set forth on Schedule 2
to this Amendment.

 

ARTICLE IV 

 

Conditions to Effectiveness

 

SECTION 4.1.        This Amendment shall become effective as of the date first
written above upon the satisfaction of the following conditions:

 

(a)      the execution and delivery of this Amendment by the Borrower, the
Servicer, the Equityholder, the Facility Agent, each Lender, the Collateral
Agent and the Collateral Custodian;

 

(b)      the Facility Agent shall have received certified copies of the
resolutions of the board of managers (or similar items) of the Borrower and the
Servicer approving this Amendment and the transactions contemplated hereby,
certified by its secretary or assistant secretary or other authorized officer;

 

(c)      the Facility Agent shall have received a good standing certificate for
each of the Borrower and the Servicer issued by the applicable official body of
its jurisdiction of organization;

 

(d)      the Facility Agent shall have received the executed legal opinion of
Schulte Roth & Zabel LLP, counsel to the Borrower and the Servicer, in form and
substance acceptable to the Facility Agent in its reasonable discretion covering
such matters as the Facility Agent may reasonably request; and

 

(e)      all fees (including reasonable and documented fees, disbursements and
other charges of counsel) due to the Lenders on or prior to the effective date
of this Amendment have been paid in full.

 

ARTICLE V

 

Representations and Warranties

 

SECTION 5.1.       The Borrower hereby represents and warrants to the Facility
Agent and the Lenders that, as of the date first written above, (i) no Facility
Termination Event, Unmatured Event of Default, Servicer Default or Unmatured
Servicer Default has occurred and is continuing and (ii) the representations and
warranties of the Borrower contained in the Loan Agreement are true and correct
in all material respects on and as of such day (other than any representation
and warranty that is made as of a specific date).

 



2

 

 

ARTICLE VI

 

Miscellaneous

 

SECTION 6.1.      Governing Law. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS
OF THE PARTIES UNDER THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

SECTION 6.2.       Severability Clause. In case any provision in this Amendment
shall be invalid, illegal or unenforceable, the validity, legality, and
enforceability of the remaining provisions shall not in any way be affected or
impaired thereby.

 

SECTION 6.3.       Ratification. Except as expressly amended and waived hereby,
the Loan Agreement is in all respects ratified and confirmed and all the terms,
conditions and provisions thereof shall remain in full force and effect. This
Amendment shall form a part of the Loan Agreement for all purposes.

 

SECTION 6.4.       Counterparts. The parties hereto may sign one or more copies
of this Amendment in counterparts, all of which together shall constitute one
and the same agreement. Delivery of an executed signature page of this Amendment
by facsimile or email transmission shall be effective as delivery of a manually
executed counterpart hereof.

 

SECTION 6.5.       Headings. The headings of the Articles and Sections in this
Amendment are for convenience of reference only and shall not be deemed to alter
or affect the meaning or interpretation of any provisions hereof.

 

[Signature pages follow]

 



3

 

 

IN WITNESS WHEREOF, the parties have caused this Amendment to be executed by
their respective officers thereunto duly authorized as of the day and year first
above written.

 

  NEW MOUNTAIN FINANCE DB, L.L.C., as Borrower           By:       Name:    
Title:

 



[Signature Page to Amendment No. 5 to Loan Financing and Servicing Agreement]

 





 

 

  NEW MOUNTAIN FINANCE CORPORATION, as Equityholder and as Servicer          
By:       Name:     Title:

 



[Signature Page to Amendment No. 5 to Loan Financing and Servicing Agreement]

 





 

 

  DEUTSCHE BANK AG, NEW YORK BRANCH, as Facility Agent           By:       Name:
    Title:

 

 

  By:       Name:     Title:

 



[Signature Page to Amendment No. 5 to Loan Financing and Servicing Agreement]

 





 

 

  DEUTSCHE BANK AG, NEW YORK BRANCH, as an Agent and as a Committed Lender      
    By:       Name:     Title:

 

 

  By:       Name:     Title:

 



[Signature Page to Amendment No. 5 to Loan Financing and Servicing Agreement]

 





 

 

  CUSTOMERS BANK, as an Agent and as a Committed Lender           By:      
Name:     Title:

 



[Signature Page to Amendment No. 5 to Loan Financing and Servicing Agreement]

 





 



 

  KEYBANK NATIONAL ASSOCIATION, as an Agent and as a Committed Lender          
By:       Name:     Title:

 



[Signature Page to Amendment No. 5 to Loan Financing and Servicing Agreement]



 





 



 

  HITACHI CAPITAL AMERICA CORP., as an Agent and as a Committed Lender          
By:       Name:     Title:

 



[Signature Page to Amendment No. 5 to Loan Financing and Servicing Agreement]



 





 

 

  CITIZENS BANK, N.A., as an Agent and as a Committed Lender           By:      
Name:     Title:

 



[Signature Page to Amendment No. 5 to Loan Financing and Servicing Agreement]

 





 

 

  U.S. BANK NATIONAL ASSOCIATION,as Collateral Agent

 

 

  By:     Name:     Title:  

 

  U.S. BANK NATIONAL ASSOCIATION,as Collateral Custodian        

  By:     Name:     Title:  

 



[Signature Page to Amendment No. 5 to Loan Financing and Servicing Agreement]

 





 

 

Appendix 

 

Amendments to the Loan Agreement

 





 

 

SCHEDULE 1

COMMITMENTS

 

Lender  Commitment  Deutsche Bank AG, New York Branch  $100,000,000  KeyBank
National Association  $75,000,000  Customers Bank  $35,000,000  Hitachi Capital
America Corp.  $20,000,000  Citizens Bank, N.A.  $50,000,000 

 





 



